Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 06/17/2019 is acknowledged.  Claims 1-20 are pending.  Claims 17-20 are withdrawn from consideration.  Claims 1-16 are under examination.

Withdrawn Rejections
	The rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Sengupta, S. et al., (Immunity, 2018, 48:872-895) is withdrawn in view of Applicant’s amendment to claims.   


Claim Objections 
Claims 6-10, 14-16, are objected to for the following informalities:
The objection to claim 7 as it pertains to repeated words is withdrawn in view of Applicant’s amendment to the claim.
Claims 6-10 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
(New rejection- necessitated by amendment) 
Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sengupta, S. et al., (Immunity, 2018, 48:872-895).
The claims are directed to a method of treating an individual that carries latent human immunodeficiency virus (HIV) infected cells, the method comprising: administering to the individual ALT-803 or a TxM having a binding portion that binds to HIV antigen, and a broadly neutralizing anti-HIV antibody (bNAb).  It is understood by the Office that the amendment to the claim changes the interpretation of the limitation to include an ALT-803 and a bNAb, whereas the previously presented claim was interpreted as a TxM having a binding portion that binds to both a HIV antigen and a bNAb.
Regarding claims 1-4, Sengupta discloses  a method of treating a latent HIV infected cell, especially CD4+ T cell, comprising: exposing the latent HIV infected cell to cytokine interleukin-2 (IL-2), histone deacetylase (HDAC) inhibitor, ALT-803 (IL-15 superagonist), or a combination thereof for reversing latency ("shock") so that HIV gene products are expressed on the latent HIV infected cell; and exposing the latent HIV infected cell to therapeutic vaccination for killing the infected cell ("kill") (see abstract; page 872, right column - page 873, left column; page 877, right column; page 878; page 879, right column; page 880, right column; and page 886, left column).  Further, Sengupta discloses the HDAC inhibitor as vorinostat, panobinostat and valproic acid (see page 877, right column to page 878 left column).   In addition, Sengupta discloses another embodiment whereby “another strategy for targeting the reservoir is through the use of antibodies against determinants express on infected cells after latency 
Accordingly, it would have been obvious to one of ordinary skill in the art to combine both administration of ALT-803 and broadly neutralizing antibodies to HIV as both disclosed by Sengupta.  The courts have said: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  (See MPEP §2144.06(I) – Combining Equivalents Known For The Same Purpose).  In this case, applicants are combining two composition (e.g. ALT-803 and a broadly neutralizing antibody each individually known in the art for inducing an immune response for HIV.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Claims 5 and 11-13 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Sengupta, S. et al., (Immunity, 2018, 48:872-895) in view of Woody et al. (WO2018013975).
The teachings of Sengupta are outlined above and incorporated herein. 
	Regarding claim 5, in the absence of any unexpected effects of the time of administration of inhibitor and ALT-803 recited in these claims, the selection defined therein only can be seen as an arbitrary selection which does not involve an inventive step in view of Sengupta. 

	Regarding claim 13, Sengupta discloses the use of broadly neutralizing antibody (bNAb)s PGT121 (page 882 right column).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s argument dated 03/03/2021 have been fully considered but are not persuasive.  Applicant argues that Sengupta discloses ALT-803 and bNAb as parts of separate protocols but does not disclose the combination for treating latent HIV cell and the combination results in surprising and unexpected results as stated in Applicant’s specification (paragraph [0030]).
In response to Applicant’s argument, it is not found persuasive.  The courts have said: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima 

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F (8:00-4:00).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648